                                           UNITED STATES DISTRICT COURT                                              APR
                                                                  for the                                                  2OIg
                                                  Northern District of West Virginia
                                                                                                                     EL/NC COUP?
                                                                                                                           L’ij t2L’l’
                                                                                                                                t’No
                                                                                                                                6003
    SHAWN DURBIN


                      Plaintiff(s)
                         V.
                                                                            CivilActionNo      518CV211
    NATIONWIDE MUTUAL INSURANCE COMPANY and
    JOHN DOES,


                      Defendant(s)
                                             JUDGMENT IN A CIVIL ACTION
      The court has ordered that:
        fl    Judgment award           E   Judgment costs    El    Other




     This action was:
             tried by jury           fl tried by judge       decided by judge




     decided by Judge John Preston Bailey
IT IS ORDERED that the Defendants Motion to Dismiss is GRANTED; the Joint Motion to Stay Deadlines is DENIED AS MOOT;
Judgment is entered in favor of the defendants; and this Civil Action is DISMISSED and STRICKEN from the active docket of this Court.




                                                                             CLERK OF COURT
Date:        Ann! 9. 2019                                                    Cheryl Dean Riley

                                                                                      &. a4-
                                                                                         4
                                                                                     Signature of Clerk or Deputy Clerk
